UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 Commission File No. 001-33037 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 20-1417448 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 6830 Old Dominion Drive McLean, Virginia 22101 (Address of principal executive offices) (zip code) (703) 893-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act: Large accelerated filero Accelerated filerx Smaller reporting companyo Non-accelerated filero(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 3, 2013, there were 11,590,212 shares of common stock outstanding. SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. FORM 10-Q March 31, 2013 INDEX PAGE PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets as of March 31, 2013 and December 31, 2 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 3 Consolidated Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2013 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements 6- 24 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 25- 36 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 37-40 Item 4 – Controls and Procedures 41 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 41 Item 1A –Risk Factors 41 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3 – Defaults Upon Senior Securities 41 Item 4 – Mine Safety Disclosures 41 Item 5 – Other Information 41 Item 6 - Exhibits 42 Signatures 43 Certifications 44-46 ITEM I - FINANCIAL INFORMATION PART I - FINANCIAL STATEMENTS SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share amounts) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents: Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, at amortized cost (fair value of $81,710 and $84,827, respectively) Covered loans Non-covered loans Total loans Less allowance for loan losses ) ) Net loans Stock in Federal Reserve Bank and Federal Home Loan Bank Bank premises and equipment, net Goodwill Core deposit intangibles, net FDIC indemnification asset Bank-owned life insurance Other real estate owned Deferred tax assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Noninterest-bearing demand deposits $ $ Interest-bearing deposits: NOW accounts Money market accounts Savings accounts Time deposits Total interest-bearing deposits Total deposits Securities sold under agreements to repurchase and other short-term borrowings Federal Home Loan Bank (FHLB) advances Other liabilities Total liabilities Commitments and contingencies (See Note 5) - - Stockholders’ equity: Preferred stock, $.01 par value. Authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, $.01 par value. Authorized 45,000,000 shares; issued and outstanding, 11,590,212 shares at March 31, 2013 and December 31, 2012 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 2 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands, except per share amounts) (Unaudited) For the Three Months Ended March 31, Interest and dividend income: Interest and fees on loans $ $ Interest and dividends on tax exempt securities Interest and dividends on taxable securities 38 - Interest and dividends on other earning assets 61 Total interest and dividend income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Account maintenance and deposit service fees Income from bank-owned life insurance Gain on sale of SBA loans - Net loss on other real estate owned ) ) Gain on other assets - 14 Gain on sale of available for sale securities - Total other-than-temporary impairment losses (3
